Citation Nr: 0723515	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral spine condition, status post-
operative fusion, prior to June 6, 2003.

2.  Entitlement to a disability rating in excess of 60 
percent for a lumbosacral spine condition, status post-
operative fusion, since June 6, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active service from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for a back 
disability, then evaluated as 40 percent disabling and 
special monthly compensation (SMC) based on the need for 
regular aid and attendance or on account of being housebound.

In September 2003, the RO increased the rating for the back 
disability to 60 percent, and granted SMC at the housebound 
rate, both effective June 6, 2003.

In June 2005, the Board granted entitlement to SMC based on 
need for regular aid and attendance and remanded the back 
issue for further development.  In November 2006, the Board 
again remanded the case.

In January 2006, VA's Appeals Management Center implemented 
the Board's decision and established an effective date of 
June 6, 2003 for the grant of SMC based on need for aid and 
attendance.  Notice of this decision was sent on March 16, 
2006.

In a statement received in January 2007 the veteran's 
representative reported that the veteran's wife was seeking 
to appeal the March 16, 2006 decision.  In a statement dated 
in February 2007, the veteran's spouse expressed disagreement 
with the effective date for the grant of SMC to the veteran.  
Only the veteran or his representative can submit a notice of 
disagreement on the veteran's behalf.  38 C.F.R. § 20.301 
(2006).  The spouse's statement does not constitute a notice 
of disagreement.



FINDINGS OF FACT

1.  Prior to June 6, 2003, the veteran's low back disability 
was manifested by forward flexion from 0 to 30 degrees, 
extension was 0 degrees, lateral rotation from 0 to 20 
degrees bilaterally and lateral flexion from 0 to 15 degrees 
bilaterally without muscle spasm, weakness, tenderness, lack 
of endurance, or incoordination but with residuals of a 
vertebral fracture including demonstrable deformity.  There 
was degenerative joint disease of the lumbar spine, but no 
evidence of incapacitating episodes requiring bed rest 
prescribed by a physician, or associated neurologic 
impairment.

2.  Since June 6, 2003, the veteran's lumbosacral spine 
condition, status post-operative fusion, has been manifested 
by limitation of forward flexion to 10 degrees without 
ankylosis, and sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and residuals of a fracture 
including demonstrable deformity.

3.  Since June 6, 2003, the veteran's lumbosacral spine 
condition has been manifested by neuropathy of both legs with 
moderately severe incomplete paralysis of the sciatic nerves 
on each side.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for the veteran's 
lumbosacral spine condition, status post-operative fusion, 
prior to June 3, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Codes 5285, 5292, 5293, 5295 (2002 & 2003).

2.  The criteria for an 80 percent combined rating of the 
service-connected lumbosacral spine condition, status post-
operative fusion, since June 3, 2003 have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§4.124(a), 4.7, Diagnostic Codes 
5243, 5285, 5293, 5295, 8520 (2002, 2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2006, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was to let VA know about any 
evidence or information that he thought would support his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The December 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation of April 
2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in August 
2001, June 2003 and August 2005.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").



Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

Factual Background

In March 2001, the veteran presented to the Pitt County 
Memorial Hospital after he fell from a ladder.  The veteran 
reported pain.  AP and lateral views of his lumbar spine 
demonstrated a compression fracture of L1.  A CT scan 
demonstrated a compression fracture of L1 with approximately 
30 percent collapse.  

In May 2001, the veteran presented to the Durham, North 
Carolina VA Medical Center (VAMC).  The treating doctor noted 
that the veteran was showing good recovery from his recent 
spinal trauma with significant resolution of pain.

In July 2001, the veteran again presented to the VAMC with 
severe back pain which did not radiate.  The veteran had no 
loss of sensation, strength, bowel or bladder function.  The 
diagnosis was a normal sensory examination without evidence 
of right lumbosacral radiculopathy or peripheral neuropathy.

In August 2001 the veteran underwent a VA spinal examination.  
He reported constant pain in his lower back and some 
stiffness.  However, there were no flare-ups as his back hurt 
constantly.  The examiner noted that the veteran had not been 
employed since the 1970's.  On examination, flexion of the 
lumbar spine was 0 to 30 degrees with pain beginning at 30 
degrees.  Extension was 0 degrees with pain.  Right and left 
lateral flexion was 0 to 15 degrees with pain beginning at 15 
degrees.  Right and left rotation was 0 to 20 degrees with 
pain beginning at 20 degrees.  

The examiner noted that the veteran had pain in his back 
before he began any of these movements and had to stop when 
the pain became severe.  He had no fatigue, weakness or lack 
of endurance.  He had painful motion but no spasm, weakness 
or tenderness.  There was no atrophy or spasms.  His posture 
was canted 10 degrees forward.  The veteran could walk 
without the assistance of another person and could walk up to 
50 to 100 yards at the most.  The veteran did use a cane.  
The diagnosis was a fractured L4-5, status post operative 
fusion lumbosacral spine with marked residuals; first degree 
spondylosis L5 with associated spondylosis; severe 
degenerative disc space disease and facet arthopathy L4-5 and 
L5-S1; partial compression fracture with greater than 50 
percent loss of the vertebral height.  

In June 2003 the veteran underwent another VA spinal 
examination.  The veteran reported that he was able to travel 
beyond the premises of his home for less than a half mile at 
a time secondary to his back pain.  He also stated that he 
was unemployed secondary to his back pain.  The examiner 
noted that the veteran's appearance seemed abnormal as he 
appeared in severe distress.  His posture and gait were 
abnormal as he favored his lumbar spine.  There was 
significant disability and weakness.  He had generalized 
muscle weakness in leg strength.

On examination, the veteran had a normal range of motion of 
his thoracic spine; however, on examination of the lumbar 
spine there was radiating pain into both hips, muscle spasms 
and tenderness.  The veteran had a positive straight leg 
raising test bilaterally to 15 degrees with pain radiating to 
both legs.  There were signs of radiculopathy.  Subjectively, 
there was pain radiating into both hips and objectively he 
demonstrated decreased sensation to pinprick and touch 
bilaterally.  

Flexion of the lumbar spine was 0 to 10 degrees.  Extension 
was 0 to 5 degrees.  Right lateral flexion was 0 to 10 
degrees.  Left lateral flexion was 0 to 15 degrees.  Right 
and left rotation were 0 to 20 degrees.  The veteran's range 
of motion was additionally limited by major functional impact 
from pain, fatigue, weakness, lack of endurance and 
incoordination.  However, no ankylosis was present.

The neurological examination revealed that the veteran's 
sensation was decreased to pinprick and touch in an L4- L5 
distribution.  Lower extremity motor function was 4/5 in all 
muscle groups.  X-ray's of the lumbar spine demonstrated 
diffuse osteopenia with scoliosis and degenerative disc 
change.  The examiner concluded that the veteran did 
demonstrate sciatic neuropathy with shooting pain as well as 
decreased sensation to pin prick and touch.  He also stated 
that the veteran was constantly incapacitated from his back 
pain such that he was not able to get out of bed usually 10 
to 12 weeks a year.  The veteran had severe limitation 
secondary to back pain, spasms, weakness and instability.

In August 2005, the veteran underwent a VA aid and attendance 
examination.  The examiner noted that over the past 4 years 
the veteran had started to decline markedly and now was 
severely limited by what he was able to do independently.  
The examiner noted that the veteran had permanent 
restrictions due loss of pulmonary capacity from chronic 
obstructive pulmonary disease, and chronic back pain.


Analysis

Prior to June 6, 2003, the veteran's back disability was 
rated under the provisions of old Diagnostic Code 5295, which 
provide criteria for rating low back strain and Diagnostic 
Code 5285 for fracture of a vertebra.

Under Diagnostic Code 5285, a 100 percent rating was 
warranted where there was cord involvement, the veteran was 
bedridden, or required long leg braces.  A 60 percent rating 
was provided when there was not cord involvement; abnormal 
mobility requiring a neck brace or jury mast.  In other cases 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An assignment of a 
40 to 100 percent evaluation is given for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The provisions of Diagnostic Code 5293 in effect prior to 
September 23, 2002, provide for a maximum evaluation of 60 
percent when there is pronounced intervertebral disc with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerks, or other neurological findings appropriate to 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

Under the new Diagnostic Code 5243 and the last version of 
Diagnostic Code 5293, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

The notes following revised Diagnostic Codes 5243 and 5293, 
define an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

I.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral spine condition, status post-
operative fusion, prior to June 3, 2003.

Forty percent is the maximum evaluation available under 
Diagnostic Code 5292, rating limitation of motion of the 
lumbar spine and under Diagnostic Code 5295.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003).

The 2001 VA examination demonstrated severe limitation of 
motion warranting a 40 percent rating under Diagnostic Code 
5292.  There was also demonstrable vertebral deformity on 
diagnostic studies.  Hence, an additional 10 percent rating 
was warranted under Diagnostic Code 5285, for an evaluation 
of 50 percent.

The veteran was reportedly not bedridden did not have 
associated cord involvement, use leg braces or have 
involvement of the neck.  A higher rating is not warranted 
under the provisions of Diagnostic Code 5285.

A higher evaluation is not warranted under the oldest version 
of Diagnostic Code 5293, because the competent evidence is 
that the veteran did not have radicular symptoms.  The July 
2001 VAMC sensory examination was normal without evidence of 
right lumbosacral radiculopathy or peripheral neuropathy. 

A higher rating under old Diagnostic Code 5289, requires 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (prior to September 26, 2003).   

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The August 2001 VA 
examination noted that the veteran's back disability was not 
manifested by ankylosis of the lumbar spine.  Accordingly, a 
50 percent rating under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5289. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

Regarding the criteria effective September 23, 2002, there is 
no objective evidence that the disability results in 
incapacitating episodes requiring bed rest prescribed by a 
physician prior to June 6, 2003.  As such, evaluation of the 
disability on the basis of incapacitating episodes would not 
result in an increased disability rating. 

The Board notes that the criteria effective September 23, 
2002 provide that neurologic abnormalities are separately 
evaluated.  However, there is no evidence of neurologic 
impairment at any time prior to June 3, 2003.  Therefore, a 
separate rating based on neurologic impairment is not 
warranted.

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 50 percent evaluation and no 
higher prior to June 3, 2003.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's disability has 
not required any periods of recent hospitalization.  The 
record demonstrates that the veteran has not been employed 
since the 1970's as a result of his back injury.  However, 
the 50 percent rating is meant to compensate the veteran for 
impairment of earning capacity.  He has also been in receipt 
of a 100 percent combined schedular rating since January 20, 
2000, and was in receipt of a total rating for compensation 
based on individual unemployability beginning in March 1986.

II.  Entitlement to a disability rating in excess of 60 
percent for a lumbosacral spine condition, status post-
operative fusion, since June 3, 2003.

Consideration of the former rating criteria for rating back 
disabilities.

Diagnostic Codes 5292, 5295, and the oldest version of 5293 
do not provide evaluations in excess of 60 percent; higher 
ratings would not be warranted under those codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003). 

The evidence does not show that he is bedridden has cord 
involvement or requires long leg braces or jury mast.  A 
higher rating under Diagnostic Code 5285 would not be 
warranted.

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in June 2003 yielded a finding that there was not 
ankylosis of the lumbar spine.

Consideration of the revised criteria for rating back 
disabilities.

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed.  Thus, the veteran does 
not meet or approximate the criteria for a rating in excess 
of 60 percent, which requires ankylosis of the entire spine.

As a 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to the General Rating Formula, or the old 
Diagnostic Codes 5292, 5295.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

In this case, the June 2003 VA examiner stated that the 
veteran was incapacitated from his back pain such that he was 
not able to get out of bed usually 10 to 12 weeks a year.  
However, there is no evidence of physician prescribed bed 
rest, and more importantly, the veteran's current 60 percent 
disability since June 3, 2003 is the maximum evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (in effect from September 26, 2003).

Rating the disability on the basis of its orthopedic and 
neurologic manifestations under the last version of 
Diagnostic Code 5293, he would be entitled to a 50 percent 
rating for the orthopedic manifestations based on severe 
limitation of motion and demonstrable vertebral deformity 
under criteria in effect prior to September 26, 2003.  
Diagnostic Codes 5285, 5292.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2006).   

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006). 

Multiple medical records indicate that the veteran has lower 
extremity radiculopathy.  Specifically, the June 2003 VA 
examiner stated that the veteran had sciatic neuropathy with 
shooting pain as well as decreased sensation to pin prick and 
touch.  

The Board has evaluated the neurological impairment arising 
from the veteran's service-connected low back strain 
disability under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
rating, moderately severe incomplete paralysis warrants a 40 
percent disability rating, and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

In this case, the June 2003 VA neurological examination 
revealed that the veteran's sensory function was decreased to 
pinprick and touch in an L4- L5 distribution.  Lower 
extremity motor function was 4/5 in all muscle groups.  The 
examiner concluded that the veteran did demonstrate sciatic 
neuropathy with shooting pain as well as decreased sensation 
to pin prick and touch.  

Under 38 C.F.R. § 4.123, the veteran would be entitled to at 
most the rating for severe incomplete paralysis.  He does 
not, however, have atrophy as is required for the severe 
rating under Diagnostic Code 8520.  Therefore, it warrants an 
evaluation of 40 percent on the basis of moderately severe 
incomplete paralysis.  This finding would warrant separate 
ratings of 40 percent for the sciatic radiculopathy, under DC 
8520. 

Combining the 50 percent rating for orthopedic disability 
with the two 40 percent ratings for neurologic impairment 
under 38 C.F.R. § 4.25, yields an evaluation of 80 percent.

There is no showing that the veteran's low back pain has 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.   See 38 C.F.R. § 3.321(b)(1).  The 
veteran's disability has not required any periods of recent 
hospitalization and the record demonstrates that the veteran 
has not been employed since the 1970's as a result of his 
back injury.  However, the 80 percent rating since June 6, 
2003 is meant to compensate the veteran for impairment of 
earning capacity and he has been in receipt of a combined 100 
percent schedular rating throughout the period since June 6, 
2003.  There is no provision for a rating higher than 100 
percent (other than through special monthly compensation, 
which is not at issue here).









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 50 percent for a 
lumbosacral spine condition, status post-operative fusion, 
prior to June 6, 2003 is granted.

A combined rating of 80 percent for a lumbosacral spine 
condition, status post-operative fusion is granted, for the 
period beginning June 6, 2003.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


